Citation Nr: 0716159	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  96-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder bursitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1981 and December 1981 to September 1989.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1991 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Washington, DC (hereinafter RO).  

In August 1990, the veteran filed a claim for entitlement to 
service connection for the residuals of "burns."  By a rating 
decision dated in May 1991, the RO noted that the veteran's 
service medical records were negative for any indication of 
any condition causing burn scars of the chest, although the 
records showed that in September 1980, the veteran was seen 
for follow up on 2nd and 3rd degree burns, the area(s) was 
unspecified.  However, the RO noted that the veteran's 
reenlistment examination, dated in November 1981, showed burn 
scars on the right thigh, right shoulder, and right back.  
According to the RO, the veteran's October 1990 VA 
examination showed the presence of keloid scars of the chest 
and right thigh.  Thus, the RO granted service connection for 
keloid scars of the chest and right thigh.  However, a 
decision as to the issues of entitlement to service 
connection for keloid scars of the right shoulder and right 
back was not promulgated by the May 1991 rating action.  
Additionally, the June 1991 notice to the veteran of the May 
1991 rating decision did not indicate a decision with regard 
to his claims for service connection for keloid scars of the 
right shoulder and right back.  Accordingly, these issues 
have not been developed for appellate consideration and are 
referred to the RO for appropriate disposition.

By the August 2003 remand decision, the Board noted that in a 
statement dated in May 2002, the veteran raised the issue of 
entitlement to annual clothing allowance.  The Board 
indicated that that matter had not been addressed by the RO 
and referred the issue to the RO for appropriate action.  
However, there is no evidence of record showing that the RO 
subsequently adjudicated the veteran's claim for entitlement 
to 


annual clothing allowance.  Thus, this issue is once again 
referred to the RO for appropriate action.

In the veteran's February 2005 VA examination, the examining 
physician raised the issue of entitlement to service 
connection for depression, secondary to the service-connected 
keloid scars of the chest and right thigh.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Motion in the left arm was most recently measured by a VA 
examiner to 110 degrees of abduction and 150 degrees of 
elevation; limitation of motion of the left arm to a position 
midway between the side and the shoulder level is not shown 
by any competent evidence.  

2.  Motion in the left knee was most recently measured by a 
VA examiner to full extension and 110 degrees of flexion with 
pain but no instability; no competent evidence has 
demonstrated limitation of flexion of the left knee to 30 
degrees, limitation of extension to 15 degrees, or moderate 
disability due to recurrent subluxation or lateral 
instability.   
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left shoulder bursitis are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Codes 5003, 5019, 5201 (2006).    
 
2.  The criteria for an initial rating in excess of 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to notify and assist

With respect to the veteran's claims remaining on appeal, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, letters dated in April 2004 and 
October 2005 satisfied the duty to notify provisions.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities.  Where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the claims for 
increased ratings for the service-connected disorders at 
issue herein are based on the assignment of initial ratings 
for these conditions following the initial award of service 
connection for each condition.  The United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. App. at 58.  

A.  Left Shoulder Bursitis
 
Bursitis is rated under Diagnostic Code 5019, which provides 
that this condition is to be rated on limitation of motion of 
the affected parts as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The veteran's left (non-dominant) shoulder bursitis may be 
evaluated under Diagnostic Code 5201, for limitation of 
motion of the arm.  Diagnostic Code 5201 provides for a 20 
percent evaluation for limitation of motion at the shoulder 
level.  A 20 percent evaluation is also assigned if there is 
limitation of motion of the non-dominant arm midway between 
the side and the shoulder level involving the non-dominant 
arm.  Normal shoulder forward elevation, or flexion, is from 
0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2006).  Normal 
shoulder abduction is from 0 to 180 degrees, and normal 
external rotation and internal rotation are from 0 to 90 
degrees.  Id. 

Service connection for bursitis of the left shoulder was 
granted by a May 1991 rating decision.  A noncompensable 
rating was assigned under Diagnostic Code 5019 effective from 
September 7, 1989.  Evidence of record at that time include 
an October 1990 VA examination which showed the veteran 
describing "on and off" shoulder pain, with left arm 
abduction to 120 degrees, internal rotation to 60 degrees and 
external rotation to 75 degrees.  An October 1990 x-ray of 
the left shoulder was negative for abnormalities.  

A February 1993 VA examination showed the veteran described 
occasional pain in the left shoulder and 110 degrees of 
flexion, extension to 0 degrees, and abduction to 130 
degrees.  An x-ray of the left shoulder was again negative 
for abnormalities.   

Additional pertinent evidence includes reports from an 
October 1999 VA examination.  An x-ray of the left shoulder 
at that time was again negative, and the veteran was able to 
elevate and abduct the left shoulder to approximately 130 
degrees, with pain at the extremes of motion.  With internal 
rotation, the veteran could barely touch his belt with his 
thumb, and he was able to easily put the left hand behind his 
head.  Both of these maneuvers were painful, and there was 
generalized tenderness, mostly in the subdeltoid area. 

An x-ray of the left shoulder conducted in August 2004 at a 
private medical facility was negative.  A report from a 
private orthopedist dated in August 2004 showed the veteran 
complained about left shoulder pain that interfered with his 
ability to swim.  He stated that an "injection or two" into 
the left shoulder had not helped.  The veteran described 
numbness and tingling in the left arm in the recent past.  
The physical examination at that time showed full forward 
flexion and pain with resisted abduction and anterolateral 
acromioclavicular tenderness.  There was a positive Hawkins 
and Neer impingement sign.  Internal rotation was to 
approximately T9 on the right and L4 on the left.  The 
sensory examination and reflexes were normal, and the 
impression was "signs and symptoms of left shoulder rotator 
cuff tendonitis and impingement."  An October 2004 
examination by this same physician showed a full range of 
shoulder motion.  Again, anterolateral acromioclavicular 
tenderness was noted and there were positive Hawkins and Neer 
impingement signs.  

A January 2005 magnetic resonance imaging scan (hereinafter 
MRI) showed tendinopathy of the supraspinatus tendon, felt 
most likely to be age-related.  The same physician who 
examined the veteran in August and October 2004 examined the 
veteran in February 2005, at which time there was a full 
range of motion of the left shoulder.  Tenderness was again 
noted, and the Hawkins and Neer impingement signs were again 
positive.  An examination at a VA medical facility in 
February 2005 showed that the veteran was able to abduct his 
left arm to 110 degree and elevate the arm to 150 degrees.  

A February 2006 evaluation by a private physician, after 
listing the veteran's diagnoses as including hypertensive 
heart disease, cardiomyopathy, and arthritis of the left knee 
and left shoulder, recommended that the veteran be restricted 
to light duty and indicated that the veteran was unable to 
perform critical safety operations due to his physical 
difficulties.  Another assessment from a physician in that 
month was that prolonged standing and walking were difficult, 
and another physician at that time indicated that the veteran 
had psychiatric conditions and that he should not carry a 
gun.  Based on the assessments of this physician, it was the 
conclusion of the veteran's employer in a February 2006 
memorandum that the veteran's medical restrictions did not 
allow him to perform the critical functions of his position, 
and that he could not return to work until his medical 
restrictions were changed.  

The Board has carefully considered the veteran's contentions, 
including in sworn testimony, that the disability in the left 
shoulder warrants an initial rating in excess of 10 percent.  
However, the Board finds the probative weight of these 
assertions to be overcome by the clinical evidence set forth 
above.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The range of motion findings contained in this evidence do 
not approach the limitation of arm motion required for 
increased compensation in this case as it is not shown by 
this evidence that that there is limitation of motion of the 
left arm midway between the side and the shoulder level.  As 
such, increased compensation is not warranted for limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Moreover, the rating criteria are quite specific, and the 
residuals required for an increased rating for the veteran's 
bursitis of the left shoulder under these criteria simply are 
not demonstrated.  In resolving this factual issue, the Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  

Also weighed by the Board were the effects of functional loss 
due to pain in assigning a disability rating, as well as pain 
on motion of the left shoulder.  38 C.F.R. §§ 4.40, 4.45 
(2006).  However, pain on motion of the left shoulder has not 
been shown by the evidence cited above to limit motion of the 
left arm to a position midway between the side and the 
shoulder level so as to warrant increased compensation, nor 
has there been any objective evidence which would suggest 
entitlement to increased compensation is warranted based on 
"flareups" of pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an evaluation in excess of 10 percent disabling 
for the veteran's service-connected left shoulder bursitis is 
not warranted at any time subsequent to the date of the 
initial rating, September 7, 1989.  See 38 C.F.R. § 3.400 
(2006).
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

In this case, however, the schedular evaluation for the 
veteran's left shoulder bursitis is not inadequate.  Ratings 
in excess of that currently assigned are provided for certain 
manifestations of the veteran's service-connected left 
shoulder residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his left shoulder bursitis, 
and the service-connected residuals of this condition have 
not shown functional limitation beyond that contemplated by 
the 10 percent rating currently assigned.  While the veteran 
has been found to be not medically suited for his former 
position, the medical evidence upon which this decision was 
based as set forth above clearly enumerate other nonservice-
connected disabilities that significantly impact his ability 
to work.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated. 

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for left shoulder bursitis, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
B.  Left Knee 

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Additionally, slight recurrent subluxation or lateral 
instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  
The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

The aforementioned May 1991 rating decision granted service 
connection for a left knee disability, listed as probable 
osteochondritis dissecans.  A noncompensable rating was 
assigned under Diagnostic Code 5257, effective from September 
7, 1989.  An October 1990 VA examination showed the veteran 
reporting that his left knee hurt "all the time."  
Tenderness was elicited over the patella but there was no 
crepitus with motion.  Flexion was to 120 degrees and there 
was full extension.  An x-ray resulted in an impression that 
osteochondritis dissecans could not be totally excluded.  

As with respect to the left knee, the veteran expressed 
disagreement with the initial noncompensable rating, and a 
June 1993 rating decision increased the rating to 10 percent 
effective from September 7, 1989.  The June 1993 adjudication 
followed a February 1993 VA examination which showed 110 
degrees of flexion and full extension in the left knee.  No 
instability was demonstrated and an x-ray was negative for 
abnormalities.  

Additional pertinent evidence includes reports from an 
October 1999 VA examination, at which time the veteran 
described left knee pain that was constant, with "popping" 
four to six times daily.  He also described knee swelling two 
to three times per month.  The physical examination revealed 
diffuse mild knee tenderness, full extension, and 
approximately 110 degrees of flexion.  There was pain at the 
extreme of flexion, which prevented further movement.  There 
was no swelling, redness, effusion, or instability and there 
was mild crepitation.  The examiner found no evidence of 
weakened movement or incoordination.  X-rays showed early 
degenerative osteoarthritis of the patellofemoral joint.  

A private physician reported in August 2004 that the veteran 
described occasional "popping" in the left knee that was 
slightly painful.  Upon physical examination, the veteran's 
gait was normal, and the left knee showed no effusion.  There 
was some medial joint line tenderness, and motion was from 
full extension to 130 degrees of flexion.  There was no varus 
or valgus instability, and there was a negative Lachman's and 
anterior and posterior drawer sign.  Reflexes in the lower 
extremities were normal as was the sensory examination.  At 
an October 2004 examination, there was again medial joint 
line tenderness.  Motion was from full extension to 130 
degrees of flexion.  

An MRI of the left knee conducted in January 2005 noted mild 
thinning of the articular cartilage surfaces predominantly 
over the posterior aspect of the patella and joint space 
effusion.  Reports from a private examination in February 
2005 showed no effusion in the left knee and motion from full 
extension to 140 degrees of flexion.  Mild medial joint line 
tenderness was again shown.  An examination of the left knee 
at a VA medical facility in February 2005 showed 
patellofemoral pain in the left knee with full extension and 
110 degrees of flexion with discomfort in the left patellar 
area on repetitive movement but the examiner noted "I did 
not find any [additional] loss of flexion."  There was no 
patellofemoral instability or joint effusion and the 
ligaments were intact.  Motor functioning was 5/5 in the 
lower extremities.  The examiner noted that the veteran 
walked with a slight limp.  An x-ray of the left knee showed 
a small posterior inferior patellar osteophyte.   

The Board has carefully considered the veteran's contentions, 
including in sworn testimony presented to the Board, that the 
disability in the left knee warrants a rating in excess of 10 
percent.  However, the Board finds the probative weight of 
these assertions to be overcome by the clinical evidence set 
forth above.  The range of motion of the left knee does not 
approach the loss of flexion or extension to warrant a rating 
in excess of 10 percent for loss of motion resulting under 
Diagnostic Codes 5260 or 5261.  Additionally, as subluxation 
or instability was not demonstrated by the clinical findings, 
entitlement to an increased or "separate" rating due to 
subluxation or lateral instability would not be warranted 
under Diagnostic Code 5257 or VAOPGCPREC 23-97.  Also, while 
the evidence as to the impact of the veteran's ability to 
work in February 2006 has been considered, as with respect to 
the claim for an increased rating for bursitis, the rating 
criteria are quite specific, and the residuals required for 
an increased rating under these criteria simply are simply 
not demonstrated by the clinical evidence of record.  In 
addition, while repetitive flexion of the knee produced pain, 
such pain failed to limit flexion to a degree that warrants a 
rating in excess of 10 percent, and there is also no evidence 
that painful motion has limited extension to a degree that 
would warrant a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There is 
otherwise no evidence which would suggest entitlement to 
increased compensation is warranted based on "flareups" of 
pain.  Accordingly, an evaluation in excess of 10 percent for 
the veteran's service-connected left knee disorder is not 
warranted at any time subsequent to the effective date of the 
initial rating, September 7, 1989.  See 38 C.F.R. § 3.400 
(2006).
 
The Board finds the schedular evaluation for the service 
connected knee disorder to not be inadequate, and there is no 
evidence of an exceptional disability picture associated with 
this condition.  The veteran has not required frequent 
hospitalizations due to his left knee disorder, and the 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an increased initial rating for his left knee disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

An initial rating in excess of 10 percent for left shoulder 
bursitis is denied.  

An initial rating in excess of 10 percent for a left knee 
disability is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


